 Case 2:21-cv-03461-JAK-JPR Document 31 Filed 08/04/21 Page 1 of 1 Page ID #:339

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV21-03461 JAK (JPRx)                                       Date        August 4, 2021
 Title       Virina Steel, LLC v. Norfolk Southern Railway Company




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                            Not Reported
                  Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    Not Present                                           Not Present


 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                        OF PROSECUTION RE LEHIGH HANSON, INC., AND LEHIGH HANSON
                        MATERIALS LIMITED

The Court, on its own motion, orders Plaintiff to show cause in writing no later than August 11, 2021
why this action should not be dismissed for lack of prosecution regarding overdue responses, as to
defendant Lehigh Hanson, Inc., and Lehigh Hanson Materials Limited. Pursuant to Rule 55 of the
Federal Rules of Civil Procedure, Plaintiff shall file an application requesting the entry of default.
Plaintiff is advised that the Court will consider the filing of an application, which complies with the
federal rules, on or before the date upon which the response is due, as a satisfactory response to the
Order to Show Cause. The Order to Show Cause will stand submitted upon the filing of an appropriate
response. No oral argument will be heard unless otherwise ordered by the Court. Failure to respond will
result in the dismissal of this matter.


IT IS SO ORDERED.




                                                                                                 :

                                                         Initials of Preparer      TJ




                                                                                                     Page 1 of 1
